                       Case 1:19-cv-02117-TJK Document 60 Filed 11/15/19 Page 1 of 1
CQ!569!)Tgx/!1701;*!!Crrgctcpeg!qh!Eqwpugn
AO 458 (Rev. 06/09) Appearance of Counsel

                                      WPKVGF!U
                                      UNITED  VCVGU!F
                                             STATES  KUVTKEV!E
                                                    DISTRICT  QWTV
                                                             COURT
                                                            hqt!vjg
                                                            for the
                                                   Fkuvtkev qh Eqnwodkc
                                             aaaaaaaaaa!Fkuvtkev!qh!aaaaaaaaaa
                                                  District  of Columbia


    Capital Area Immigrants' Rights Coalition, et al.          *
                              Plaintiff                        *
                                 x/
                                v.                             *      Ecug!Pq/
                                                                      Case No.     1:19-cv-02117
                   Donald J. Trump, et al.                     *
                            Defendant                          *

                                              APPEARANCE OF COUNSEL


Vq<!
To:       Vjg!engtm!qh!eqwtv!cpf!cnn!rctvkgu!qh!tgeqtf
          The clerk of court and all parties of record

          K!co!cfokvvgf!qt!qvjgtykug!cwvjqtk|gf!vq!rtcevkeg!kp!vjku!eqwtv-!cpf!K!crrgct!kp!vjku!ecug!cu!eqwpugn!hqt<
          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          All Plaintiffs in Case No. 1:19-cv-02117 (Capital Area Immigrants' Rights Coalition, et al.)                 /


Fcvg<
Date:          11/15/2019                                                              /s/ Thomas P. Schmidt
                                                                                         Attorney’s
                                                                                         Attorney's signature


                                                                                  Thomas P. Schmidt (# NY0307)
                                                                                     Printed name and bar number
                                                                                       Hogan Lovells US LLP
                                                                                       390 Madison Avenue
                                                                                        New York, NY 10017

                                                                                               Address

                                                                                 thomas.schmidt@hoganlovells.com
                                                                                            E-mail address

                                                                                          (212) 918-5547
                                                                                          Telephone number

                                                                                          (212) 918-3100
                                                                                             FAX number
                                                                                             FAX
